  


 HR 2559 ENR: To designate the “PFC Milton A. Lee Medal of Honor Memorial Highway” in the State of Texas.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2559 
 
AN ACT 
To designate the PFC Milton A. Lee Medal of Honor Memorial Highway in the State of Texas. 
 
 
1.DesignationThe segment of Interstate Route 10 between milepost 535 and milepost 545 at Kendall County, Texas, shall be known and designated as the PFC Milton A. Lee Medal of Honor Memorial Highway.  2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the segment of Interstate Route 10 referred to in section 1 shall be deemed to be a reference to the PFC Milton A. Lee Medal of Honor Memorial Highway.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
